DETAILED ACTION

This Office action is in response to the amendment filed July 1, 2022.
Claims 1-20 are pending and have been examined.
Claims 1, 11, and 15 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over RHAMT (Red Hat Application Migration Toolkit 4.2) in view of RHMW (RedHat-Middleware-Workshops - Moving existing apps to the cloud).

Regarding claim 1, RHAMT discloses:
a memory; and a processor in communication with the memory, wherein the processor is configured to (see at least page 7, processor and memory needed to run RHAMT): 
determine, using at least one tool in the distribution package, differences in the application between the second configuration and the first configuration (see at least page 4, first paragraph, RHAMT rule-based tool that simplifies migration of Java applications; page 4, paragraphs 2 and 6, changes needed to an application to migrate), wherein the differences include at least one of a change of source code, a change of libraries or dependencies, a change of drivers, a change of compilation, or a change of containerization (see at least paragraphs 2 and 6, RHAMT suggests code changes, RHAMT reviews project source directories and application archives to produce a report that highlights areas that need change); 
access, using at least one tool in the distribution package, a database including a set of known potential modifications to the application and a set of patterns, where functionality of each of the set of known potential modifications is dependent on at least one of the set of patterns (see at least page 4, paragraph 8, RHAMT comes with a core set of rules to provide migration assistance; page 4, last paragraph, create custom rules; page 5, rules and rule pattern); 
analyze, using at least one tool in the distribution package, the differences to determine which of the set of patterns to include in the application, wherein the differences includes at least one of the set of known potential modifications in the application (see at least page 5, analyze the application (including source code, APIs, etc.), rules, standard out-of-the-box migration rules to perform actions needed to migrate the application; page 4, paragraph 8, RHAMT comes with a core set of rules to provide migration assistance; page 4, last paragraph, create custom rules); and 
modify, using at least one tool in the distribution package, the application with the at least one of the set of patterns based on the analyzed differences (see at least page 8, section 4.3 RHAMT works with Eclipse to offer automatic code replacement when possible; page 12, section 3, RHAMT offers code change suggestions; page 4, paragraph 2, report highlights changes; page 4, paragraph 6, RHAMT suggests code changes help engineers resolve the issue)
However, RHAMT does not explicitly disclose, but RHMW discloses:
receive an application included in a distribution package, wherein the application was modified into a second configuration from a first configuration (see at least page 18, paragraph 1, app has been migrated; page 20, deploying the application includes deploying the war file; pages 21 and 22, deploying the monolith); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RHAMT by adapting the teachings of RHMW to include a use scare scenario for the application migration toolkit.  The combination allows for a real-world example of the same technology to better explain process behavior and functionality.  

Regarding claim 2, the rejection of claim 1 is incorporated, and RHAMT further discloses:
install the distribution package including the application, one or more tools, and the database, wherein the application is in the first configuration (see at least page 4, paragraph 2, migrating application from previous version of an application platform/server; page 115, including Maven plugin within the application’s pom.xml, Maven plugin of the RHAMT is executed and analysis is run; page 114, last paragraph, Maven plugin integrates into the Maven build process, updates with each build)

Regarding claim 3, the rejection of claim 2 is incorporated, and RHAMT further discloses:
modify the application from the first configuration into the second configuration (see at least page 8, section 4.3 RHAMT works with Eclipse to offer automatic code replacement when possible; page 12, section 3, RHAMT offers code change suggestions; page 4, paragraph 2, report highlights changes; page 4, paragraph 6, RHAMT suggests code changes help engineers resolve the issue)

Regarding claim 4, the rejection of claim 1 is incorporated.  However, RHAMT does not explicitly disclose, but RHMW discloses:
compile the application into a native compiled configuration (see at least page 26, section 4, build locally, binary build)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RHAMT by adapting the teachings of RHMW to include a use scare scenario for the application migration toolkit.  The combination allows for a real-world example of the same technology to better explain process behavior and functionality.  

Regarding claim 5, the rejection of claim 1 is incorporated, and RHAMT further discloses:
wherein, when installed, the application is included within a distribution package, where the distribution package includes the application, tools, and a database (see at least page 4, paragraph 2, migrating application from previous version of an application platform/server; page 115, including Maven plugin within the application’s pom.xml, Maven plugin of the RHAMT is executed and analysis is run; page 114, last paragraph, Maven plugin integrates into the Maven build process, updates with each build)

Regarding claim 6, the rejection of claim 1 is incorporated.  However, RHAMT does not explicitly disclose, but RHMW discloses:
wherein the application in the first configuration is known to function when compiled into a native compiled configuration (see at least page 6, Java EE project running)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RHAMT by adapting the teachings of RHMW to include a use scare scenario for the application migration toolkit.  The combination allows for a real-world example of the same technology to better explain process behavior and functionality.  

Regarding claim 7, the rejection of claim 1 is incorporated, and RHAMT further discloses:
compile the application into a container (see at least page 6, section 3.1, migrating to cloud environments, cloud readiness)

Regarding claim 10, the rejection of claim 1 is incorporated, and RHAMT further discloses:
wherein modify comprises: remove a portion of source code associated with the first configuration; and add the at least one of the set of patterns to the source code of the application (see at least page 165, quickfix example where code is replaced (remove a portion and add a portion according to the pattern))

Regarding claims 11-20, the scope of the instant claims does not differ substantially from that of claims 1-7 and 10.  Accordingly, claims 11-14 are rejected for the same reasons as set forth in the rejections of claims 1, 2, 7, and 10, respectively, and claims 15-20 are rejected for the same reasons as set forth in the rejections of claims 1-6, respectively.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over RHAMT (Red Hat Application Migration Toolkit 4.2), in view of RHMW (RedHat-Middleware-Workshops - Moving existing apps to the cloud), and further in view of Rulesets (windup-rulesets).

Regarding claim 8, the rejection of claim 1 is incorporated.  However, RHAMT and RHMW do not explicitly disclose, but Rulesets discloses:
wherein the differences includes one or more extensions (see at least pages 1-8, various rules associated with various connect technologies)
Both documents detail the same technology, the application migration toolkit and rulesets within that toolkit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RHAMT and RHMW by adapting the teachings of Rulesets to include sample rulesets.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, the rejection of claim 1 is incorporated.  However, RHAMT and RHMW do not explicitly disclose, but Rulesets discloses:
wherein the differences includes one or more drivers (see at least pages 9-15, various rules associated with database drivers)
Both documents detail the same technology, the application migration toolkit and rulesets within that toolkit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RHAMT and RHMW by adapting the teachings of Rulesets to include sample rulesets.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  During the interview held 06/23/22, Examiner indicated the configuration change could be directing the packaging of the application in a container as seen as a cited example from the specification and eliminating this interpretation of the claims could overcome the cited art.  The current amendments however explicitly refer to a change in containerization as a possible configuration change.  RHAMT mentions suggesting several changes in code and the eclipse plugin section 4.3 discusses automatic code replacement when possible.  RHMW also discloses MTA which containerizes an existing Java EE app which would also read on the claimed differences including a change of containerization.
The claims currently do not indicate a timeframe for the configuration changes.  If the claims directed the configuration change to occur first, and afterwards determining the differences between configurations, and the change being more than containerizing the application (changes in source code, libraries, dependencies, drivers) perhaps the claims would overcome the art of record.  RHAMT and RHMW currently teach an application is reviewed for potential/needed changes, some of which may be done automatically, according to migration rules and a use case for migrating/containerizing a Java EE app.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194